Citation Nr: 0204317	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  00-15 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of $5,492.  

[The issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for schizophrenia is the subject of a 
separate opinion.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.  P.  Tierney, Counsel


INTRODUCTION

The appellant is a veteran who served from June 1964 to 
December 1964 on active duty for training (ACDUTRA) and from 
June 1968 to November 1969, on recall to active duty in the 
Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Committee on Waivers and Compromises (Committee) at the St. 
Petersburg, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's request for 
waiver of overpayment.


FINDINGS OF FACT

1.  The veteran was paid monthly improved pension benefits in 
calendar year 2000 of $484.00 based upon a countable annual 
income of $5,956.

2.  In January 2001, the veteran submitted an Improved 
Pension Eligibility Report (EVR) showing that, beginning in 
February 2000, his spouse had an annual income of $11,069 and 
projected income for 2001 of $11,000.

3.  In April 2001, the RO retroactively terminated the  
veteran's pension benefits, effective March 1, 2000; 
resulting in an overpayment $5,492.

4. The veteran's indebtedness did not result from fraud, 
misrepresentation, or bad faith.

5. Recovery of overpayment of pension benefits in the 
calculated amount of $5,492 would cause undue hardship and 
would be against the principles of equity and good 
conscience.


CONCLUSIONS OF LAW

1.  An overpayment of improved pension benefits in the amount 
of $5,492 was properly created.  38 U.S.C.A.  §§ 1503, 1506, 
1521, 5107, 5112 (West 1991 & Supp.  2001); 38 C.F.R. 
§§ 3.23, 3.271, 3.272, 3.401, 3.660 (2001).

2.  Waiver of recovery of an overpayment of improved 
disability pension benefits in the amount of $5,492 is 
warranted.  38 U.S.C.A.  §§ 5107, 5302 (West 1991 & Supp.  
2001); 38 C.F.R. §§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board concludes that the VA has met 
its obligations to assist and inform the veteran under 
38 U.S.C.A. §§ 5103 and 5103A and 66 Fed. Reg.  45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The veteran has been informed, via 
Statements of the Case and correspondence, of the nature of 
the evidence needed to substantiate his claim.  All evidence 
necessary for the determination that is to be made has been 
obtained.  Finally, and critically, the veteran is not 
prejudiced by the determination below. 

Factual Background

The facts in this case are straightforward, and are not in 
dispute.  The veteran was receiving VA improved pension 
benefits, in part based on a determination, supported by his 
income statement, that his wife had no countable income.  In 
January 2001, the veteran submitted an EVR that reported his 
spouse began receiving a salary of $11,069 in February 2000.  
This created a situation in which the veteran's countable 
income was well above the threshold for entitlement to 
pension benefits.  Thus, the RO terminated payment of the 
benefit retroactively to March 2000.  This retroactive 
termination created an overpayment of $5,492.

The veteran submitted a Financial Status Report (FSR) in 
April 2001.  That document showed income of $1902 and total 
monthly expenses of $1856 leaving a surplus of approximately 
$46.  Tangible assets included a 2001 model automobile worth 
$900 and $245 in liquid assets.  Other debts listed were 
$11,000 for home improvements.

In November 2001 the veteran's accredited representative 
notified VA (and provided documentation) that the veteran's 
spouse lost her employment because of a reduction in force.

Analysis

It is not argued, nor does the evidence show that the 
overpayment was improperly created.  The veteran was required 
to promptly notify VA of any change in countable income.  
38 U.S.C.A. § 1506.  He did not do so.  The effective date of 
reduction, and consequently the amount of the overpayment, 
calculated at $5,492, likewise is not in dispute.  The 
veteran's wife began earning her annual salary in February 
2000; the retroactive discontinuance creating an overpayment, 
properly, was as of March 1, 2000.  38 U.S.C.A. § 5112.  

The next question for consideration is whether recovery of 
the  $5,492 overpayment may be waived.  Recovery of 
overpayment of any benefits made under laws administered by 
the VA shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  In 
this case, the Committee determined that bad faith by the 
veteran resulted in the creation of the overpayment.  The 
Committee found that the veteran exhibited bad faith by 
failing to report his spouse's income until January 2001.  
The Board does not concur in that finding.  There is no 
indication that the veteran attempted to conceal his spouse's 
income; he merely waited until the next required EVR 
submittal to make the report.  While his lack of promptness 
was an omission (and fault) on his part, it did not rise to 
the level of bad faith, which contemplates an intent to seek 
an unfair advantage.  38 C.F.R. § 1.965(b0(2).  There is no 
evidence of such intent.  At no time did he commit an act of 
fraud or misrepresentation.  He did not actively misstate his 
income.  

As the veteran's actions did not represent fraud, 
misrepresentation or bad faith, the next factor for 
consideration is whether the collection of the debt would be 
contrary to the principles of equity and good conscience.  
The applicable regulation provides that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  In such a 
determination, consideration is given to six elements, 
including:  Changing position to one's detriment; the degree 
of fault of the debtor; a balancing of fault between the 
debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor; whether waiver 
would result in unjust enrichment; and whether repayment of 
the debt would defeat the purpose for which it was intended.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

In this case, the debt was entirely due to the veteran's 
failure to promptly notify VA of the material change in his 
income which affected pension entitlement.  There is no 
evidence of fault on the part of the VA.  Upon notice that 
the veteran's income had changed, the VA promptly processed 
the information and adjusted his benefits accordingly.  
Regarding unjust enrichment, the veteran received additional 
VA benefits to which he was not entitled under the law.  
Under the circumstances in this case, nonrecovery of such a 
windfall would seemingly produce unjust enrichment and unfair 
gain to this veteran.  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance on receipt of VA benefits, nor is there any evidence 
that he did so.

There remain for consideration two critical elements.   
"Undue hardship" is described as "[w]hether collection 
would deprive debtor or family of basic necessities." 
38 C.F.R. § 1.965(a)(3).  The April 2001 Financial Status 
Report completed by the veteran shows his monthly expenses 
(which are clearly not excessive) are slightly in excess of 
his monthly income.  Subsequent to this submittal, however, 
the veteran's wife was laid off from her employment.  There 
is no indication that she has regained employment.  
Consequently, it may be assumed that the family combined 
monthly income is now substantially less than monthly 
recurring expenses.  After careful analysis of the veteran's 
financial status, it is the Board's opinion that a repayment 
of the outstanding indebtedness would likely constitute a 
hardship by depriving him and his spouse of the basic 
necessities of.

Regarding the final element for consideration, i.e., whether 
recovery of the overpayment would defeat the purpose for 
which the benefits were intended.  38 C.F.R. § 1.965(a)(4), 
it is noteworthy that pension benefits paid to the veteran 
derive from a needs-based program intended to assure that 
beneficiaries are able to meet their basic needs.  While he 
currently receives some income, recovery of the overpayment 
would reduce the veteran's ability to meet the costs of his 
family's basic needs, and in large measure would defeat the 
purpose of the benefits originally authorized.

Weighing all relevant factors set forth above, the Board 
finds that the circumstances of this case call for moderation 
in the exercise of the Government's right to collect the debt 
charged to the veteran.  The Board concludes that recovery of 
the overpayment of $5,492 overpayment would be against the 
principles of equity and good conscience.  Thus, waiver of 
recovery of the overpayment is warranted.  


ORDER

Waiver of recovery of an overpayment of VA pension benefits 
in the calculated amount of $5,492 is granted.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub.  L.  No.  107-103, 115 Stat.  976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

